Citation Nr: 0807547	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-00 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for service-connected post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 50 
percent disability evaluation, effective from August 3, 2004.  


FINDING OF FACT

In July 2007, prior to the promulgation of a decision in the 
appeal, the veteran's representative submitted an informal 
brief on behalf of the veteran, withdrawing his appeal as to 
the issue of entitlement to an increased evaluation for 
service-connected PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran's representative on the issue of entitlement to an 
increased evaluation for service-connected PTSD have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2007).

The veteran filed a substantive appeal (VA Form 9) in January 
2006 with respect to his claim for entitlement to an 
increased evaluation for service-connected PTSD, and, in 
April 2007, his appeal was certified to the Board.  In July 
2007, the veteran's representative submitted an informal 
brief to the Board indicating that the veteran is satisfied 
with the 50 percent rating assigned and they are resting the 
appeal on the evaluation now assigned to the disability.  As 
the veteran, through his representative, has indicated that 
he is satisfied with the 50 percent rating currently assigned 
to his service-connected PTSD disability, there is no 
justiciable case or controversy currently before the Board as 
contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 
19.4.  

As a result, the representative's statement constitutes a 
written withdrawal of the veteran's appeal as to the 
entitlement to an increased evaluation for service-connected 
PTSD, and, thus, there remain no allegations of error of fact 
or law for appellate consideration on this issue.  Therefore, 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to entitlement to 
an increased evaluation for service-connected PTSD, and this 
issue is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to an increased 
evaluation for service-connected PTSD is dismissed.  




__________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


